Exhibit 10.67

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (“Agreement”) is made as of October 27, 2011 by
and between ECI TWO RESULTS LLC, a California limited liability company
(“Landlord”), and DURECT CORPORATION, a Delaware corporation (“Tenant”).

RECITALS

A. RWC, LLC, a California limited liability company (“Original Landlord”) and
Tenant entered into an Office Lease dated September 1, 2005 (the “Lease”). Under
the Lease Original Landlord leased to Tenant and Tenant leased from Original
Landlord the entire building containing approximately 40,560 rentable square
feet, together with the below grade garage (the “Premises”) in the building
located at 2 Results Way, Cupertino, California (the “Building”).

B. Landlord is successor-in-interest to Original Landlord.

C. The Term of the Lease is scheduled to expire on December 20, 2012.

D. Landlord and Tenant mutually desire to terminate the Lease effective as of
December 31, 2011 (the “Early Termination Date”), upon and subject to the terms
and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, Landlord and Tenant hereby agree as follows:

1. TERMINATION OF LEASE. The Lease shall terminate on the Early Termination
Date. Upon any such termination of the Lease Tenant shall vacate and surrender
the Premises no later than the Early Termination Date. Notwithstanding any
termination of the Lease in accordance with this Agreement, Tenant shall remain
liable for all obligations of Tenant accruing under the Lease (i) through the
later of (x) the Early Termination Date, or (y) the date Tenant actually vacates
the Premises, and (ii) which would survive the expiration or termination of the
Lease.

2. REMOVAL OF PROPERTY. Upon the termination of the Lease under this Agreement
Tenant shall remove from the Premises all personal property, telephone cabling
and data and computer cabling. Tenant shall leave the Premises in a “broom
clean” condition.

3. REMEDIES. If Tenant fails to vacate and surrender the Premises on the Early
Termination Date, then Landlord shall have all of the rights and remedies
provided in Section 19.1 of the Lease for failure to vacate and surrender the
Premises

 

1



--------------------------------------------------------------------------------

upon expiration or termination of the Lease, except to the extent Section 19.1
is amended below in this Paragraph 3. Notwithstanding the provisions of
Section 19.1 of the Lease, if Tenant (directly or through any Transferee or
other successor-in-interest of Tenant) remains in possession of the Premises
after the Early Termination Date, then Tenant’s continued possession of the
Premises shall be on the basis of a tenancy at the sufferance of Landlord. No
act or omission by Landlord, other than its specific written consent, shall
constitute permission for Tenant to continue in possession of the Premises
beyond the Early Termination Date, and if such consent is given or declared to
have been given by a court judgment, Landlord may terminate Tenant’s holdover
tenancy at any time upon seven (7) days written notice. In such event, Tenant
shall continue to comply with or perform all the terms and obligations of Tenant
under the Lease, except that the monthly Base Rent during Tenant’s holding over
shall be twice the Base Rent payable in the last full month prior to the
termination of the Lease. Acceptance by Landlord of rent after such termination
shall not constitute a renewal or extension of the Lease; and nothing contained
in this provision shall be deemed to waive Landlord’s right of re-entry or any
other right hereunder or at law. Tenant shall indemnify, defend and hold
Landlord harmless from and against all claims arising or resulting directly or
indirectly from Tenant’s failure to timely surrender the Premises, including
(i) any rent payable by or any loss, cost, or damages claimed by any prospective
tenant, and (ii) Landlord’s damages as a result of such prospective tenant
rescinding or refusing to enter into an agreement to lease the Premises by
reason of such failure to timely surrender the Premises.

4. SUBLEASE/ASSIGNMENT. Tenant represents to Landlord that it has not made any
assignment, sublease, transfer, conveyance, or other disposition of the Lease or
any interest in the Lease or the Premises.

5. GENERAL PROVISIONS. This Agreement shall be governed by the laws of the State
of California, without regard to conflict of laws principles. In the event a
dispute arises concerning the enforcement or interpretation of this Agreement,
the prevailing party in such dispute will be entitled to recover from the
opposing party all costs and expenses incurred by the prevailing party,
including court or arbitration costs and reasonable attorney’s fees. The
“prevailing party” will be the party that the court or arbitrator hearing the
dispute determines to have prevailed, based upon assessing which party’s major
arguments could fairly be said to have prevailed over the other party’s major
arguments on major disputed issues. This Agreement will be binding upon and
inure to the benefit of the heirs, representatives, successors in interest and
assigns of the respective parties to this Agreement. Each party agrees to
cooperate with each other and to execute and deliver all such further written
instruments and documents and do all such further acts and things that such
party may be reasonably requested to do from time to time by the other party in
order to carry out the provisions and objectives of this Agreement.

 

2



--------------------------------------------------------------------------------

6. ENTIRE AGREEMENT. This Agreement contains the entire agreement between
Landlord and Tenant relating to the termination of the Lease and may be modified
only by a writing signed by Landlord and Tenant.

IN WITNESS WHEREOF, Landlord and Tenant have entered in this Agreement as of the
date first above written.

 

TENANT:

 

DURECT CORPORATION

a California corporation

  

LANDLORD:

 

ECI TWO RESULTS LLC,

a California limited liability company

 

         by:    Embarcadero Capital Investors Two, LP, By:   /s/ James E. Brown
        its sole member   Name:   James E. Brown           Title:   CEO      by
  

Embarcadero Capital Partners LLC,

a Delaware limited liability company,

its sole general partner

By:   /s/ Matthew J. Hogan         by:    Hamilton Partners, LP   Name:  
Matthew J. Hogan            Manager   Title:   Chief Financial Officer        
               by:   

Hamilton Ventures, Inc.,

general partner

                           by:    /s/ John Hamilton                John
Hamilton, President

(For corporate entities, signature by TWO corporate officers is required: one by
(x) the chairman of the board, the president, or any vice president; and the
other by (y) the secretary, any assistant secretary, the chief financial
officer, or any assistant treasurer.)

 

3